Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/056,863, PIPE CONNECTION TOOL AND PIPE CONNECTION METHOD, filed on 11/19/20.

Election/Restrictions
Applicant’s election without traverse of group 1 and species I in the reply filed on 10/7/21 is acknowledged.
	Since the applicant elected species I, claims 3 and 5 are withdrawn to non-elected invention (species II) with cap. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 4,864,795 to Burg in view of US Patent # 4,939,923 to Sharp
	Burg teaches a pipe connecting tool including a first pipe holder (70b) having a hollow cylindrical portion (86) into which one cylindrical pipe can be inserted inside, a hollow semi-cylindrical portion (92) having a semicircular cross section into which one radial half of the other cylindrical pipe can be inserted and a butt surface, on which the diameter side end surfaces of the hollow semi-cylindrical portion and one side end surface of the hollow cylindrical portion are on the same plane, the hollow cylindrical portion and the hollow semi-cylindrical portion being crossed according to the crossing angle of both cylindrical pipes.  The pipe connecting tool includes a second pipe holder (the other 70b) having a hollow cylindrical portion ( the other 86) into which one cylindrical pipe can be inserted inside, a hollow semi-cylindrical portion (the other 92) having a semicircular cross section into which one radial half of the other cylindrical pipe can be inserted and a butt surface, on which the diameter side end surfaces of the hollow semi-cylindrical portion and one side end surface of the hollow cylindrical portion are on the same plane, the hollow cylindrical portion and the hollow semi-cylindrical portion being crossed according to the crossing angle of both cylindrical pipes.  The pipe connecting tool includes a clamping tool (88 and 89) for clamping the outer circumference of the hollow cylindrical portion of the first pipe holder and a clamping tool (96) for clamping the outer circumference of the hollow semi-cylindrical portions of the first and second pipe holders. Wherein the first and second pipe holders are butted together at the butt surfaces such that the end surfaces of the hollow cylindrical portions are butted to hold the one cylindrical pipe therein, and the other cylindrical pipe is held inside a cylindrical portion that becomes hollow cylindrical by butting the end surfaces of the respective hollow semi-cylindrical portions.  The first pipe holder is clamped by the camping tool for clamping the outer circumference of the hollow cylindrical portion to hold the one cylindrical pipe inserted inside, and the first and second pipe holders are clamped by the clamping tool for clamping the outer circumference of the hollow semi-

Burg teaches the first and second pipe holders but fails to teach the first and second pipe holder made of a hard plastic.  Sharp teaches the hard plastic (polyvinylchloride, column 3, line 54).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg’s first and second pipe holders with hard plastic as taught by Sharp to reduce cost in the manufacturing process. 
	
Regarding to claims 2 and 4, Burg teaches the clamping tool but fails to teach the clamping tool is a hose band.  Sharp teaches the hose band (26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burg’s clamping tool with the hose band as taught by Sharp to provide “capable of holding the semi-rigid pipeline to an extremity of the fitting in a liquid tight relationship.” (column 4, lines 15-17 in Sharp’s invention). 
	



    PNG
    media_image1.png
    830
    1024
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 7,062,836 to Sorgi
US Patent Application Publication # 2010/0132163 to Hasei et al.
US Patent Application Publication # 2014/0223745 to Eberhart
US Patent Application Publication # 2008/0290655 to Yang
US Patent # 6,343,891 to Combs
US Patent # 5,015,116 to Nardone et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        11/4/21